DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed on 12/01/2020, are acknowledged.  
Claims 30-49 are pending in this action.  Claims 30-49 are currently under consideration.  
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a divisional of US 16/200,334, filed November 26, 2018 and now issued as US 10,786,446, which is a divisional of US 14/776,639, filed September 14, 2015 and now issued as US 10,172,791, which is a 371 of PCT/US2014/029189, filed March 14, 2014, which is a continuation-in-part of U.S. Patent Application No. 13/831,250, filed March 14, 2013 and now issued as US 9,555,007.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Specification
The lengthy specification (49 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.  The specification is objected to because of the following informalities:
Specification comprises references on publications (e.g., Pages 1-5, 17, 22, 36, 43, 44).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be 
Specification comprises acronyms without proper definition,, e.g. ID, OD, BG (e.g., Pages 38, 46).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  Appropriate correction is required.  
The specification comprises multiple trade names to identify the compounds involved (e.g., Pages 38-39 and/or 49).  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  Further, the use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  Further, relationship between a trademark/trade name and the product it identifies is sometimes indefinite, uncertain, and arbitrary.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark.  In specification every element or ingredient of the product should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant.  Ex Parte Kattwinkle, 12 USPQ 11 (Bd. App. 1931).  In the present case, 

Information Disclosure Statement
The information disclosure statement, filed on 09/17/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.  
The information disclosure statement does not include Certificate Statement And Privacy Act Statement.  MPEP 609.
For the record, the legible copies of each cited non-patent literature publication recited in the information disclosure statement have been submitted in the U.S. Patent Application Nos. 13/831250 and 16/200,334.

Claim Objections
Claims 34, 36 and 41-43 are objected to because of the following informalities:  
Claim 34 comprises the typographic error “hydrogel- forming” that needs to be corrected to “hydrogel-forming” (see claims 30, 35).  Similar is applied to claims 36 and 41-43.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites the limitation “selected from the group consisting of hepatocytes, islet cells, ..., and insulin-producing cells derived from stem cells or adult cells” that is unclear.  In the present case, it is unclear if recited adult cells are alternative to the recited Markush group OR it specifies the claimed insulin-producing cells.  Further, it is unclear if applicant implies “insulin-producing cells derived from adult cells” OR “insulin-producing cells derived from adult stem cells”.  Similar is applied to claim 47. Clarification is required.
Claim 45 (dependent on claim 30) recites the limitation “the mammalian cells are islet cells or undifferentiated or partially differentiated precursors thereof”.  In the present case, it is noted that claim 30 does not disclose the presence/use of precursors of islet cells.  Thus, there is insufficient antecedent basis for this limitation in the claim.  Therefore, the metes and bounds of claim 45 cannot be determined.  Clarification is required.  
Claims 31-44, 46 and 48-49 are rejected as being dependent on rejected independent claim 30 and failing to cure the defect.

Claim Rejections - 35 USC § 112, 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or 112(pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 43 (dependent on claim 41) is unclear, because said claim repeats the limitation of claim 41.  Therefore, claim 43 does not narrow the scope of claim 41 upon which it depends.  Clarification is required.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 9,555,007;  (2)  U.S. Patent No. 10,172,791;  (3)  U.S. Patent No. 10,786,446; and (4)  U.S.  Patent No. 10,835,486.
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  Hydrogel capsules/devices comprising mammalian cells and biocompatible gel-forming polymers as instantly claimed and having a dimeter of 1-8 mm. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the claimed invention as hydrogel capsules having a diameter of 1.1-8 mm, and having two hydrogel layers, i.e., (i) an inner hydrogel layer loaded with mammalian cells as instantly claimed, and (ii) an outer hydrogel acellular layer that might include a therapeutically effective substance or diagnostic agent.  Applicant(s) show that said hydrogel capsules elicit less of fibrotic reaction after implantation than capsules of smaller size, secrete a therapeutically effective amount of a therapeutically effective substance for at least 30 days, and limit entry of immune cells, antibodies and/or cytokines.  

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615